Exhibit 10.70 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this "Agreement") is entered into on February 5, 2016, by and between Staffing 360 Solutions, Inc., a Nevada corporation (the "Company"), and David Faiman (the "Executive"). RECITALS: WHEREAS, the Executive has heretofore been appointed as the Chief Financial Officer of the Company; and WHEREAS, the Company and the Executive now desire to enter into this Agreement to memorialize the terms and conditions under which the Executive shall hereinafter serve as the Chief Financial Officer of the Company. NOW, THEREFORE, in consideration of the foregoing and of the respective mutual covenants and agreements set forth below, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Certain Definitions. The following capitalized terms shall have the following meanings. All other capitalized terms used herein shall have the meanings set forth in this Agreement. (a)"Board" means the Company's Board of Directors or any designated committee thereof. (b)"Cause": For purposes of this Agreement, the Company shall have "Cause" to terminate the Executive's employment hereunder for any of the following actions: (i) the Executive causing material harm to the Company through (A) a material breach by the Executive of the material terms and provisions of this Agreement (including, without limitation, Section 4 hereof) after thirty (30) day written notice specifying the failure, during which period the Executive shall have the opportunity to cure such failure or (B) the commission by Executive of an act or acts of gross negligence, dishonesty, fraud or wilful malfeasance in the performance of his duties hereunder after thirty (30) day written notice specifying the failure, during which period the Executive shall have the opportunity to cure such failure, (ii) Executive is convicted of, or pleads guilty or nolo contendere with respect to, theft, fraud, a crime involving moral turpitude or a felony under federal or applicable state law, or (iii) the Executive's wilful failure to perform his material duties under this Agreement (other than a failure due to Disability) after thirty (30) day written notice specifying the failure, during which period the Executive shall have the opportunity to cure such failure (it being understood that if his failure to perform is not of a type requiring a single action to cure fully, that he may commence the cure promptly after such written notice and thereafter diligently prosecute such cure to completion); provided, however, where Executive has the ability to cure that Executive may be terminated at any time after the end of such thirty (30) day period, if, in the Company’s reasonable judgment, Cause continues to exist, and such termination shall be effective immediately upon Executive’s receipt of written notice to such effect. (c)"Common Stock" means the shares of common stock, par value $0.00001 per share, of the Company. (d)"Contract Year" shall be a calendar year. (e)"Disability" shall mean the absence of the Executive from the Executive's duties to the Company for a total of 30 consecutive days, or 60 days during any one six month period as a result of incapacity due to mental or physical illness which is determined to be total and permanent by a physician selected by the Company and acceptable to the Executive or the Executive's legal representative (such agreement as to acceptability not to be withheld unreasonably).\ (f)"Effective Start Date" means on or about March 8, 2016. (g)"Good Reason": The Executive shall have Good Reason to resign from employment upon the occurrence of any of the following events: (i)any material adverse change in the Executive's job titles, duties, responsibilities, perquisites granted hereunder, or authority without his consent, including no longer reporting directly to the Chairman (whether Executive or Non-Executive) or the Chief Executive Officerof the Company; (ii)if the principal duties of the Executive are required to be performed at a location outside of 60 miles from the Executive's principal place of employment as set forth in Section 5 hereof without his consent; or (iii)a material breach of this Agreement by the Company, including without limitation, the failure to pay compensation or benefits when due hereunder.
